UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7578


ROBERT SMALLS,

                  Plaintiff – Appellant,

             v.

GRADY LESLIE PATTERSON, JR., State Treasurer; LOUIE A.
JACOBS, Commissioner of Banking – EH Cooper Trust Fund; SC
FINANCIAL INSTITUTIONS; EH COOPER TRUST FUND,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:07-cv-03095-RBH)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Robert Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert    Smalls       appeals       the    district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.       § 1983    (2000)    complaint.       We    have

reviewed the record and find no reversible error.                        Accordingly,

we deny Smalls’ motion for appointment of counsel and affirm for

the reasons stated by the district court.                     Smalls v. Patterson,

No. 9:07-cv-03095-RBH (D.S.C. July 22, 2008).                        We dispense with

oral   argument      because       the     facts    and     legal    contentions    are

adequately     presented      in     the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2